                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

SHEILA FONTENOT                                     CIVIL ACTION NO. 19-cv-0398

VERSUS                                              JUDGE WALTER

OSAGIE AGBON, ET AL                                 MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Sheila Fontenot (“Plaintiff”) Plaintiff filed this civil action in state court for

damages she allegedly sustained in a motor vehicle accident. Defendants removed the case

to federal court based on an assertion of diversity jurisdiction, which puts the burden on

the removing parties to show complete diversity of citizenship of the parties and an amount

in controversy over $75,000.

       Defendants have met their burden with regard to the amount in controversy and the

citizenship of Plaintiff and defendant Osagie Agbon. However, more facts are needed to

allege the citizenship of Progressive County Mutual Insurance Company. The notice of

removal states that Progressive is an insurance company organized under the laws of the

State of Texas, with its principal place of business in Texas. The notice does not specify

Progressive’s form of entity. To avoid any doubt about subject-matter jurisdiction, the

removing defendants should file an amended notice of removal that includes specific

allegations with respect to the form of entity of Progressive. If it is a corporation, the

allegations regarding its citizenship are sufficient. If it is an unincorporated organization,

its citizenship must be alleged with the rules set forth in Rodiaco, Inc. v. Chesapeake
Energy Louisiana Corp, 2018 WL 3551525 (W.D. La. 2018). Defendants must file their

amended notice of removal no later than April 12, 2019.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this 4th day of April, 2019.




                                      Page 2 of 2
 
